EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-12, 36 and 37 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12, 36 and 37, directed to inventions non-elected without traverse.  Accordingly, claims 1-12, 36 and 37 have been cancelled.
Claims 13 and 25 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 15 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of all identified species is withdrawn.  Claims 15-18, 20, 21, 28-30 and 32, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see entire response, filed 28 July 2022, with respect to all previous rejections and objections have been fully considered and are persuasive.  All rejections and objections have been withdrawn. 

Allowable Subject Matter
Claims 13-35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 13 is the inclusion of specific limitations regarding a cuttings chute configured as recited associated with a shale shaker with associated one or more screens in a screen box, the chute configured to receive a stream of drill cuttings and fluid returns, in combination with the analysis module being/having a container with one or more sensors, being one or more of the specific sensors recited being inside/therein (i.e. within the container of the analysis module thus sensor contacting the drill cuttings and fluid returns, directly from a fluid transport pipe, all measurements/processing of data being done on the drill cuttings and fluid returns before the steam of drill cuttings and fluid returns reaches the shale shaker, in combination with the other recited elements in a shale shaker system.  The closest prior art reference is U.S. 2021/0254459 to Nikitin et al., which discloses a similar shale shaker system, which employs gamma ray sensor/detection performing measurements on drill cuttings and fluid returns before a shale shaker, but the gamma ray sensor is mounted outside the fluid transport pipe, not inside/within, as claimed, and the associate chute and configuration of the chute.  Similarly, instant independent claim 25 recites the analysis module receives the stream of fluid returns containing drill cuttings and resides in-line with the fluid transport pipe and associated configurations of the cuttings chute, in combination with the other recited elements and method steps in a method of analyzing drilling fluid returns via a shale shaker system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861